DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 7, 14, 15, 17, 18, and 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation flow station and flow vector assembly connected to… the heat pump by a second conduit and third and fourth conduits respectively, and the claim also recites flow station and flow vector assembly directly connected to… the heat pump which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	It is unclear if the flow station and flow vector assemblies are directly connected to the heat pump without any intermediate components or elements or via the second, third and fourth conduits. For examination purposes, the above limitations are interpreted as ‘--  flow station connected to… the heat 
Claims 1, 6, 7, 14, 15, 17, 18, and 20-28 are also rejected by virtue of being dependent upon the rejected base claim.

Claims 1, 6, 7, 14, 15, 17, 18, and 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “torbulus” in claims 1, 6, 7, 14, 15, 17, 18, and 20-30 is used by the claim to mean “a cylindrical u-shaped component within the housing of the valve body with multiple ventilation ports and a sealing surface (see figs. 5, 6, 9; and pages 7-8 of specification),” while the accepted meaning is “unknown in the art.” The term is indefinite because the specification does not clearly redefine the term.
The limitations “upper torbulus, "first torbulus," or "second torbulus” in claims 1, 6, 7, 14, 15, 17, 18, and 20-30 are confusing because it is unclear what the term “torbulus” means. The examiner has not found any known definition of the term “torbulus” in a Standard English language dictionary or within the original disclosure of the instant application. For examination purposes, the above term is interpreted as ‘-- a cylindrical u-shaped component within the housing of the flow valve with multiple ventilation ports and a sealing surface for receiving a seat disc (see figs. 5, 6, 9; and pages 7-8 of specification) --’.     Appropriate correction is required.

Allowable Subject Matter
Claims 1, 6, 7, 14, 15, 17, 18, and 20-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Claims 1, 29 and 30 would be allowable because prior art of record fails to disclose or teach or suggest a geothermal system with ground loops, flow station, flow vector assembly, a heat pump and a furnace with heating and cooling coils where the flow vector assembly includes a pair of ray valves or a ram valve with housing, plurality of ports and a cylindrical u-shaped component (torbulus) within the housing of the flow valve with multiple ventilation ports and at least one sealing surface for receiving at least one seat disc and wherein the flow vector assembly and the flow valve connect with the heat pump and the heating and cooling coils of the furnace with plurality of distinct conduits (see figs. 1, 5, 6, 9; and pages 7-9, 11, and 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive. In response to applicant's argument, "unclear language are separate limitations and further define the claimed subject matter" the examiner maintains the indefiniteness rejection of claims 1, 6, 7, 14, 15, 17, 18, and 20-28 and points out that for flow station and the flow vector assembly, claim 1 recites that these two elements connect directly with the heat pump and are also in fluid connection with the heat pump via the second and third and fourth conduits. The limitation "direct connection" implies that no intermediate parts or components are used to connect the flow station and the flow vector with the heat pump; however, fluid connection via various conduits requires conduits to make a fluid connection between the flow station and the flow vector and the heat pump. Since only one type of connection is disclosed between the flow station and flow vector and the heat pump, it would be necessary to clarify that the direct connection and fluid connection via conduits is one and the same (see above indefiniteness rejection of claim 1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M. A. S./
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763